Case: 1:19-cr-00363-DCN Doc #:1 Filed: 06/12/19 1 of 8. PagelD #: 1

IN THE UNITED STATES DISTRICT COURT.
FOR THE NORTHERN DISTRICT OF OHIO.

 

   

EASTERN DIVISION
UNITED STATES OF AMERICA, ) INFORMATION
) +
Plaintiff, ) @ rf gg
) £2379 CR 363 *

V. ) CASE NO.

: ) Title 18, United States Code
KATRINA L. GURNEY, ) Sections 371 and 641 _
RONALD R. GURNEY, ) J Uh GE NU G

) =
Defendants. )
) MAG. JUDGE PARKER
The United States Attorney charges:

GENERAL ALLEGATIONS
At all times material and relevant to this Information:

1. Defendants KATRINA L. GURNEY and RONALD R. GURNEY, resided
together in the Northern District of Ohio, Eastern Division.

2. Defendants KATRINA L. GURNEY and RONALD R. GURNEY have been
married to each other since 1998. From at least in or around March 2003 and continuing until
after in or around January 2018, RONALD R. GURNEY was employed by multiple businesses
on a full-time or part-time basis.

Supplemental Security Income Benefits

3. The Social Security Administration ("SSA") was an independent agency of the

United States within the United States government that administered programs under the Social

Security Act, Title 42, United States Code, Section 301, et seq. These programs included
Case: 1:19-cr-00363-DCN Doc #:1 Filed: 06/12/19 2 of 8. PagelD #: 2

Supplemental Security Income (“SSI”) for the Aged, Blind, and Disabled and related programs
under Title XVI of this Act.

4, The SSI program paid monthly cash benefits to individuals who had been found
by SSA to be medically disabled and who have been found by SSA to be eligible for SSI on the
basis of financial need, as determined in relation to both income and resources, as defined by the
Act. The amount of benefit depended upon: (1) how much other income the beneficiary received;
(2) the beneficiary's living arrangements; and (3) other circumstances affecting the beneficiary's
financial needs. Eligibility for SSI was conditioned on the beneficiary providing complete and
accurate information to SSA regarding income and living arrangements, both at the time of
application and on an ongoing basis.

5. In or around May 2001 and June 2002, KATRINA L. GURNEY filed two
applications for SSI benefits. In both applications, KATRINA L. GURNEY reported that she
was not married and did not report that she lived with RONALD R. GURNEY. However, SSA
denied both applications because KATRINA L. GURNEY did not meet the medical
requirements for benefits. After a successful appeal, KATRINA L. GURNEY began receiving
monthly SSI payments in or around March 2003. At no time did KATRINA L. GURNEY report
RONALD R. GURNEY in her household or the income he earned.

Housing Choice Voucher Program Benefits

6. The United States Department of Housing and Urban Development (“HUD”) was
an independent agency of the United States within the United States government that
administered programs under the U.S. Housing Act of 1937. Among the provisions of this Act is
the Housing Choice Voucher Program (“HCVP”) (Section 8), Title 42, United States Code,
Section 1437f, which provides for financial assistance payments for low-income families so that

they may obtain quality housing in the private market. HUD provides funds to allow Public
Case: 1:19-cr-00363-DCN Doc #:1 Filed: 06/12/19 3 of 8. PagelD #: 3

Housing Authorities (“PHAs”), such as the Mansfield Metropolitan Housing Authority
(“MMHA”), to make housing assistance payments on behalf of eligible families. HUD also pays
the PHA a fee for the costs of administering the program.

7. After a low-income family is selected by the PHA to participate in the HCVP and
has located a reasonable dwelling, the landlord and the voucher holder execute a rental
agreement, while the landlord and PHA execute a Housing Assistance Payment (“HAP”)
Contract. Both the rental agreement and HAP Contract must identify by name the family
members who will reside in the rental unit. Further, the HAP Contract states no one may reside
in the unit without the approval of the PHA.

8. After the PHA determines the appropriate monthly rent for the unit, the PHA must
calculate the amount of housing assistance it will provide-the family. PHA requires the family to
pay at least 30% of the family’s monthly-adjusted gross income for rent and utilities, the family
must report any changes in the family’s income. Voucher holders are regularly informed that
providing false statements or information can be grounds for termination of housing assistance
and criminal prosecution under federal or state laws. The PHA requires the voucher holder to
complete signed certification forms on a regular basis that identifies all family members living in
the household and their respective income.

9. On or about April 19, 2002, KATRINA L. GURNEY applied for subsidized
housing benefits from the MMHA, a PHA, under the HCVP. As a part of her application,
KATRINA L. GURNEY did not report that RONALD R. GURNEY lived in her household and
further excluded RONALD R. GURNEY’s wage and earnings from her household income. On
or about February 25, 2004, KATRINA L. GURNEY submitted another application for
subsidized housing where she failed to report her household income accurately or that RONALD

R. GURNEY as a member of her household.
Case: 1:19-cr-00363-DCN Doc #:1 Filed: 06/12/19 4 of 8. PagelD #: 4

10. On or about March 8, 2004, based on KATRINA L. GURNEY’s multiple false
statements, MMHA granted KATRINA L. GURNEY with a housing voucher under the HCVP.
KATRINA L. GURNEY received the benefit of the HCVP from on or about March 8, 2004 until
she moved to a non-qualifying home on or about March 1, 2015. During this time, KATRINA
L. GURNEY submitted at least 18 periodic certification forms to MMHA in which she failed to
disclose RONALD R. GURNEY’s presence in the household or his wage and earnings.

COUNT 1
(Conspiracy to Defraud the United States, 18 U.S.C. § 371)

The United States Attorney further charges:

11. The allegations set forth in paragraphs 1 through 5 of this Information are re-
alleged and incorporated by reference.

12. From in or around March 2003 and continuing until in or around January 2018, in
the Northern District of Ohio, Eastern Division, Defendants KATRINA L. GURNEY and
RONALD R. GURNEY, knowingly and willfully conspired and agreed together and with each
other to commit the following offense, that is: to willfully and knowingly steal, purloin and
convert to their own use, and without authority dispose of property of the United States
exceeding $1,000.00 in value belonging to the United States Social Security Administration
(“SSA”), an agency of the United States, to wit: Title XVI Supplemental Security Income
(“SSI”) benefits, in the amount of approximately $76,408.77, in violation of Title 18, Section
641, United States Code. -—

MANNER AND MEANS OF THE CONSPIRACY

13. It was a part of the conspiracy and scheme to defraud that KATRINA L.
GURNEY and RONALD R. GURNEY did defraud SSA of SSI benefits payments totaling
approximately $76,408.77 that belonged to the United States that KATRINA L. GURNEY and
RONALD R. GURNEY were not legally entitled to receive. By fraudulently reporting to SSA

4
Case: 1:19-cr-00363-DCN Doc #:1 Filed: 06/12/19 5 of 8. PagelD #: 5

that RONALD R. GURNEY did not live in the same home as KATRINA L. GURNEY, the
recipient of SSI program benefits, KATRINA L. GURNEY and RONALD R. GURNEY
purposely ensured that the RONALD R. GURNEY’s income would not be considered in
determining KATRINA L. GURNEY’s continued right to any SSI benefits based upon her living
arrangement, income and resources.

14. It was further part of the conspiracy and scheme to defraud that Defendants
KATRINA L. GURNEY and RONALD R. GURNEY made numerous false statements and
~ enlisted others to provide false statements to SSA regarding the Defendants’ living arrangements
in order to affect KATRINA L. GURNEY’s eligibility for SSI benefits. In truth, and in fact, as
Defendants well knew, KATRINA L. GURNEY was not entitled to SSI benefits because she
lived with RONALD R. GURNEY from before in or around March 2003 and continuing until
after in or around January 2018.

OVERT ACTS

15. In furtherance of the conspiracy and to effect the objects of the conspiracy, the
following overt acts, among others, were committed in the Northern District of Ohio, Eastern
Division, and elsewhere:

a. On or about November 27, 2007, KATRINA L. GURNEY submitted a
statement to SSA in which she falsely certified that RONALD R. GURNEY does not live with
her and the two “separated prior to June 2002.”

b. On or about December 14, 2010, KATRINA L. GURNEY provided
information to SSA in an official redetermination interview to determine her eligibility for SSI
benefits. In this interview, KATRINA L. GURNEY did not disclose to SSA that RONALD R

GURNEY was a member of her household. Further, KATRINA L. GURNEY falsely stated to
Case: 1:19-cr-00363-DCN Doc #:1 Filed: 06/12/19 6 of 8. PagelID #: 6

SSA that she had been separated from RONALD R. GURNEY since 2000 and had not lived with
him since that date.

Cc. On or about March 4, 2011, RONALD R. GURNEY submitted a
statement to SSA in which he falsely certified that he did not live with KATRINA L. GURNEY
and further claimed, “this is the third time [he] has had to do this; this is getting to get old.”

d. On or about November 17, 2016, KATRINA L. GURNEY provided
information to SSA in an official redetermination interview to determine her eligibility for SSI
benefits. In this interview, KATRINA L. GURNEY did not disclose to SSA that RONALD R.
GURNEY was a member of her household. Further, KATRINA L. GURNEY falsely stated to
SSA that she had been separated from RONALD R. GURNEY since “at least 1999 or 2000.”

e. On or about December 7, 2016, KATRINA L. GURNEY provided SSA
| with two letters from T.J., a person known to the United States Attorney, without T.J.’s
knowledge or consent, falsely stating that no one lives with KATRINA L. GURNEY.

f. On or about March 21, 2017, KATRINA L. GURNEY provided SSA with
a letter from G.B., a person known to the United States Attorney, falsely stating the RONALD R.
GURNEY does not live with KATRINA L. GURNEY.

g. On or about August 19, 2017, KATRINA L. GURNEY provided SSA
with a letter from K.E., a person known to the United States Attorney, falsely stating the
RONALD R. GURNEY does not live with KATRINA L. GURNEY.

h. On or about August 29, 2017, KATRINA L. GURNEY submitted to SSA
a written request for reconsideration in order to receive further SSI benefits. In this request,

KATRINA L. GURNEY falsely certified that RONALD R. GURNEY did not live with her.
Case: 1:19-cr-00363-DCN Doc #:1 Filed: 06/12/19 7 of 8. PagelD #: 7

i. On or about October 29, 2017, at the request of RONALD R. GURNEY,
D.B., a person known to the United States Attorney, provided a written statement to SSA falsely
certifying that RONALD R. GURNEY lived with D.B. for the previous two years.

j. On or about January 24, 2018, KATRINA L. GURNEY submitted to SSA
a written request for a hearing in order to receive further SSI benefits. In this request, KATRINA
L. GURNEY falsely certified that RONALD R. GURNEY did not live with her.

k. From in or around March 2003 and continuing until in or around August
2017, KATRINA L. GURNEY received approximately 173 SSI benefit payments totaling
approximately $76,408.77 by direct deposits into a checking account, with account number
ending in 2928, held at PNC Bank. KATRINA L. GURNEY withdrew the SSI funds by means
of debit purchases and cash withdrawals from the account.

All in violation of Title 18, Section 371, United States Code.

COUNT 2
(Theft of Government Property, 18 U.S.C. § 641)

The United States Attorney further charges:

16. The allegations set forth in paragraphs | through 5 and 12 through 15 of this
Information are re-alleged and incorporated by reference.

17. From in or around March 2003 and continuing until in or around August 2017, in
the Northern District of Ohio, Eastern Division, Defendants KATRINA L. GURNEY and
RONALD R. GURNEY, in a continuing course of conduct, willfully and knowingly did steal,
purloin and convert to his or her own use, and without authority dispose of property of the
United States exceeding $1,000 in value belonging to the United States Social Security
Administration, an agency of the United States, to wit: Title XVI Supplemental Security Income

Benefits in the amount of approximately $76,408.77, in violation of Title 18, United States Code,

Section 641.
Case: 1:19-cr-00363-DCN Doc #:1 Filed: 06/12/19 8 of 8. PagelD #: 8

COUNT 3
(Theft of Government Property, 18 U.S.C. § 641)

The United States Attorney further charges:

18. The allegations set forth in paragraphs 1, 2, and 6 through 10 of this Information
are re-alleged and incorporated by reference.

19. From in or around March 2004 and continuing until in or around March 2015, in
the Northern District of Ohio, Eastern Division, Defendant KATRINA L. GURNEY, in a
continuing course of conduct, willfully and knowingly did steal, purloin, and convert to her own
use, and without authority dispose of property of the United States exceeding $1,000 in value
belonging to the United States Department of Housing and Urban Development, an agency of the
United States, to wit: Housing Choice Voucher Program benefits in the amount of
approximately $47,265, in violation of Title 18, United States Code, Section 641.

JUSTIN E. HERDMAN
United States Attorney

¥

neces ef agen
Oe cus oF

By: CO bre J Se
Edward F. Feran, Chief
General Crimes Unit
